Citation Nr: 1823770	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection chronic back pain.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for right medial tibia hematoma.

3.  Entitlement to a rating in excess of 50 percent for service-connected migraine headaches on an extraschedular basis.

4.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

5.  Entitlement to service connection unspecified depressive disorder. 

6.  Entitlement to service connection for right medial tibia hematoma.



REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Subsequently, jurisdiction was transferred to the RO in Denver, Colorado.

In an October 2013 rating decision, the Veteran was granted service connection for mononeuropathy of the right lower extremity and assigned a noncompensable rating effective June 28, 2010.  This constituted a full grant of the benefit sought with regard to the claim for service connection for right hip disability.  In October 2014, the Veteran submitted a notice of disagreement (NOD) disagreeing with the assigned rating and effective date.  The RO issued a SOC and the Veteran's attorney filed a substantive appeal.  These issues have not, however, been certified to the Board and will therefore not be addressed in this decision.

The issue of service connection for right medial tibia hematoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for chronic back pain and right medial tibia hematoma.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the August 2008 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for chronic back pain and right medial tibia hematoma, and raises a reasonable possibility of substantiating the claims. 

3.  In an August 2014 statement, the Veteran withdrew his appeal from the denial of the claim for a rating in excess of 50 percent for service-connected migraine headaches on an extraschedular basis. 

4.  The evidence is at least evenly balanced as to whether DJD of the lumbar spine had its onset during active service.

5.  The evidence is at least evenly balanced as to whether unspecified depressive disorder is related to active service.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied the claims for service connection for chronic back pain and right medial tibia hematoma is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017). 

2.  New and material evidence has been received, and reopening of the claims of service connection chronic back pain and right medial tibia hematoma is warranted.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for withdrawal of an appeal concerning the issue of entitlement to a rating in excess of 50 percent for service-connected migraine headaches on an extraschedular basis.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.204 (2017). 

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for DJD of the lumbar spine are met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2017).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for unspecified depressive disorder have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Dismissal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In an August 2014 statement, the Veteran withdrew his appeal from the denial of the claim for a rating in excess of 50 percent for service-connected migraine headaches on an extraschedular basis. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration of the Veteran's claim regarding entitlement to rating in excess of 50 percent for service-connected migraine headaches on an extraschedular basis.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed. 

III.  Requests to Reopen

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The claims for entitlement to service connection for chronic back pain and right medial tibia hematoma were initially denied by the RO in an August 2008 rating decision.  The RO found that with regard to right medial tibia hematoma, although the service treatment records reflect that the Veteran sustained a contusion type injury to the right leg and assessed as hematoma, there was no indication of any residual disability following the injury.  As with chronic back pain, the RO found that the record failed to show that a chronic back disability existed.  The Veteran did not appeal the denial and did not submit new and material evidence within the one-year appeal period.  The August 2008 rating decision therefore became final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103. 

New evidence received since the August 2008 rating decision includes a July 2013 VA examination in which the examiner diagnosed the Veteran with DJD of the lumbar spine.  Additionally, new evidence received since the August 2008 rating decision includes an April 2011VA treatment record that noted that a nodule in the Veteran's right ankle had been present for several years slowly became enlarged and painful.  Further, the record contains a November 2011 VA treatment record in which the Veteran reported right ankle pain and the clinician noted a mass on the right ankle.  The Board finds this new evidence to be material, as it relates to a previously unestablished fact of current disability, and could reasonably substantiate the issues of service connection for chronic back pain and right medial tibia hematoma. For this reason, the Board finds that the additional evidence is new and material, and reopening of the claims for service connection for chronic back pain and right medial tibia hematoma is therefore warranted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a). 

IV.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

DJD of the Lumbar Spine

Here, the Veteran claims that his DJD of the lumbar spine is related to his military service.  Specifically, he asserts that during his military service, he injured his back and that he has had chronic back pain ever since. 

In February 2008, the Veteran filed his original claim for compensation for chronic pain and noting that his chronic back pain began in June 2003. 

On a May 2008 VA examination, the Veteran reported that his back disability had existed for four years prior to the time of the examination.  The examiner diagnosed the Veteran with cervical and thoracic lumbar spine strain. In a March 2012 VA treatment record, the Veteran requested narcotic pain medication for his lower back pain and right hip pain.  The Veteran reported that he has had back pain for years and that he has not been able to sleep some nights because of back pain.  The Veteran stated that he has taken several other medications over the years that do not work.

In a May 2012 VA treatment record, back pain is listed among a problem list.  The Veteran reported that his back pain started after he fell during service and twisted his back.  The Veteran reported that the pain is mainly located on the right side but that sometimes his left side hurts as well.  The clinician noted that the Veteran had a MRI of the lumbar spine in December 2011, which revealed mild bilateral facet joint hypertrophy.  

On a July 2013 VA examination, the examiner diagnosed the Veteran with DJD of the lumbar spine.  The Veteran reported that his back pain began while he was in active duty when his back was hit and he was treated with Motrin.  The Veteran stated that he completed six years of active duty service after injuring his back.  The examiner opined that the Veteran's DJD of the lumbar spine is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran has a history of cyst removal surgery and that such a surgery cannot result in the Veteran's current DJD of the lumbar spine. 

In a February 2014 notice of disagreement (NOD), the Veteran's representative stated that the Veteran filed his original claim for a back disability in February 2008 and highlighted that it was within one year of leaving service.  

In a separate October 2014 NOD, the Veteran's representative stated that the Veteran initially hurt his back during service when performing an exercise called the crucible, during which he fell out of a truck while wearing a hundred pound pack.  The Veteran's representative stated that the Veteran hurt his back again on another occasion when he fell down a twelve foot shipboard stairwell, hit the concrete, and landed in a twisted position.  The representative highlighted that during service, the Veteran was a combat medic and so he self-treated for his back pain over the years.

The Veteran's service treatment records (STRs) are silent for any complaint of back pain. 

The Board finds that the July 2013 VA examiner did not fully address the Veteran's contention of back pain since his in-service injury unrelated to his cyst removal surgery or his reports in VA treatment records that he had been self-medicating his back pain.  Rather, the examination report appears to focus on a supposed lack of relation between the Veteran's DJD of the lumbar spine and his in-service cyst removal surgery.  The opinion, consequently, does not provide a clear explanation as to why current back disability is not at least as likely as not etiologically related to the Veteran's in-service back injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

After weighing the evidence, the Board finds that based on the competent and credible evidence of back pain continuing since service, including lay assertions of the continuing back pain supported by evidence of reports of such continuing pain to healthcare providers and filing his initial claim for service connection within one year after service, a sufficient nexus has been established between the Veteran's DJD of the lumbar spine and his in-service back injury.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . ."). 

The evidence is thus at least evenly balanced as to whether the Veteran's current DJD of the lumbar spine is related to his in-service back injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for DJD of the lumbar spine is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 


Unspecified Depressive Disorder

The Veteran claims that his current unspecified depressive disorder is related to his military service. 

In service, a July 2003 service treatment record contains a note from a clinician that states "possible depression" and lists a plan for the Veteran to obtain a psychology consult for screening. 

In a June 2016 mental disorders disability benefits questionnaire (DBQ), the examiner diagnosed the Veteran with unspecified depressive disorder.  The examiner noted that during service, the Veteran was diagnosed with adjustment disorder with depressed mood.  The examiner also noted that the Veteran was diagnosed with alcohol related problems and depression in May 2006 during active duty service.  The Veteran did not provide an opinion as to whether the Veteran's current unspecified depressive disorder is related to his active duty service because the examiner found the Veteran to be an "unreliable historian" and noted that he could not provide an etiological opinion without resorting to mere speculation.

In a November 2016 VA Form 9, the Veteran's representative stated that an April 2006 STR contained the Veteran's report that his life events were driving him towards a nervous breakdown and the Veteran was diagnosed with depression and referred to a mental health consult.  

The above evidence reflects that the Veteran was first diagnosed with depression during service.  Further, the June 2016 examiner did not provide an etiology opinion and as such, there is no nexus opinion of record.  However, the Board notes that there are multiple STRs that document the Veteran's problems with depression in service, including an April 2006 diagnosis of depression.  Consequently, the Board finds that a remand would constitute the undertaking of development of evidence when the evidence present is sufficient to make a determination on the service connection claim, in violation of Mariano v. Principi, 17 Vet. App. 305, 312 (2003) and 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

The evidence is thus at least evenly balanced as to whether the Veteran's unspecified depressive disorder had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for unspecified depressive disorder is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for chronic back pain condition is reopened. 

As new and material evidence has been received, the claim of entitlement to service connection for right medial tibia hematoma condition is reopened. 

The appeal concerning the issue of entitlement to a rating in excess of 50 percent for service-connected migraine headaches on an extraschedular basis is dismissed.

Entitlement to service connection for DJD of the lumbar spine is granted.

Service connection for unspecified depressive disorder is granted.


REMAND

The Board finds that additional development is required before the claim remaining on appeal can be decided.

The Board notes that the Veteran has not yet been afforded an examination with an etiological opinion for his right medial tibia hematoma.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83. 

The evidence of record contains an April 2011VA treatment record that noted that a nodule in the Veteran's right ankle had been present for several years slowly became enlarged and painful.  In a November 2011 VA treatment record, the Veteran reported right ankle pain and the clinician noted a mass on the right ankle.  In a December 2014 VA form 9, the Veteran stated that he injured his leg and ankle during service and that he still has ongoing problems. 

In sum, the evidence of record reflects a current mass and the Veteran's reports of right ankle pain, and the Veteran's statement relating his problems with his right ankle to his in-service right ankle injury.  Consequently, remand is warranted for an examination and opinion as to whether the Veteran's current right medial tibial hematoma is related to service.  McLendon, 20 Vet. App. at 81-86.

Accordingly, the claim for service connection for right medial tibial hematoma is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right medial tibia hematoma.

All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's right medial tibia hematoma had its onset during service or is otherwise related to service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

2.  After any additional development is deemed necessary as a result of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The  Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


